Citation Nr: 1644425	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include scoliosis.  


REPRESENTATION

Veteran represented by:	Christine A. Coronado, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from August 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a lumbar spine disorder.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before a Veterans Law Judge in June 2014.

The case was initially before the Board in September 2014, at which time the Board denied service connection for right ankle and left shin disorders; those claims are considered final and will no longer be addressed in this decision.  

In September 2014 and again in July 2015, the Board remanded the lumbar spine claim for additional development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The issue of service connection for a psychiatric disorder, to include depression and anxiety, has been raised by the record in a September 2016 Fully Developed Claim (FDC), VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Veteran testified before a Veterans Law Judge as to the lumbar spine claim in June 2014; that Veterans Law Judge is no longer available to participate in this decision.  The Veteran was informed of this fact in a July 2016 letter, at which time he was also informed of his right to a hearing before another Veterans Law Judge who would decide his appeal.  The Veteran, through his representative, requested a new hearing before another Veterans Law Judge in an August 2016 correspondence.  Consequently, this case must be remanded in order for the Veteran to be scheduled for his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

